Ilslev, J.
This case arises from a contest between two creditors, claiming the funds in controversy by virtue of seizures on executions.
The first alleged seizure was made in the suit of the administrators of Yictor Roumage, now before us.
Mrs. S. A. Sullivan, wife of Charles Gayarré, filed a third opposition in the suit, claiming the funds in the hands of the sheriff by virtue of a seizure on a fieri facias in her suit against the defendants.
Yarious other parties filed oppositions. The Court below gave judgment in favor of Mrs. Gayarré, for all the funds in the hands of the sheriff, except for three hundred dollars, to be paid to P. H. Morgan, Esq.
From this judgment the plaintiffs alone appealed.
The clerk’s certificate informs us that the transcript is complete, except *22those documents mentioned on page — , filed in the case wherein Josephine Roumage, and Angelique Roumage, administratrix of the succession of Victor Roumage, are plaintiffs, and Edward Durrive & Oo. are defendants, instituted in the Third District Court of New Orleans, and now in the record thereof under No. 18,275.
The appellant has not moved for a certiorari, to have these papers brought up; and as there is no assignment of errors, bill of exceptions, or statement of facts, we cannot proceed to the examination of a case in which it is not evident that the whole record is before us. 2 La. 491. 5 La. 479.
It is therefore ordered that the appeal be dismissed, with costs.